Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed March 23, 2020.  This application claims the benefit of provisional application 62/832,684, filed April 11, 2019.  Claims 1-22 are pending.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensors configured by portions of a user’s body must be shown or the feature(s) canceled from the claim(s).  While the fingers has been shown, the drawings do not show the detection of forces for all the portion of the body and how the sensors are configured. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the use of the term configure to is considered a functional limitation.  Since apparatus claims are defined by structure, the specification must provide details with respect to the configuration that defines the structure.  The lack of a clear teaching of the configuration renders the claim indefinite.  The use of and an operational range followed by the and/or limitation renders the claim indefinite since it is not clear what limitations are required and which limitations are in the alternative.  It is not clear how the plurality of sensors are configured to generate the plurality of signals.  Does each sensor generate one of the plurality of signals or can a single sensor generate multiple signals while the other sensors generate no signals?  Thus, the configuration is not clear.
	Regarding claims 6 and 13, it is not clear what is meant by a principle component analysis since the analysis is not taught or defined.
	Regarding claim 8, it is not clear how the sensors are configured and how they relate to the corresponding portions of a user’s body.  Further, since the body is not limited to a particular portion, it is not clear how every possible portion is related. It is not clear if the plurality of signals is from a single sensor or a plurality of sensors. The use of and an operational range followed by the and/or limitation renders the claim indefinite since it is not clear what limitations are required and which limitations are in the alternative.  
	Regarding claims 14 and 20, it is not clear what is meant by a projection matrix since it is not clear how the determination of the matrix identifies the command.
	Regarding claim 15, is it not clear what is a command code and how it relates to the other elements of the claims.  The specification does not make the steps clear.  It is not clear what is meant by a distance from the signals to a command code.
	Regarding claim 17, it is not clear what is meant by routine performance of a task.  What is considered routine? What is considered operation of the system? It is not clear what is considered the system. It is not clear what causes the sensors to generate signals.
	Regarding claim 21, the projection matrix lacks an antecedent basis.  It is not clear what is a projection matrix and how it relates to the other elements.  It is not clear what constitutes a distance.
	Regarding claim 22, it is not clear how the corresponding portions relates to the signals.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach how the processor is configured to perform the recited function.  Where the processor is a generic item, the specification must provide sufficient details to make and/or or use the processor by providing details on the software to configure the processor.  Since the configuration is at the heart of the invention, one or ordinary skill in the art would not be able to practice the invention due to the considerable breadth of the claims and the limited director provided by the inventor.  The claims covers a wide variety of situations while the direction is at most limited to a particular embodiment.  Further, the specification teaches the identification of commands by detecting signals outside of the operation range of a task which is defined by a null space.  The claims recite signals within the operational range and not outside of the range.  Thus, the specification fails to teach how the system may identify commands when the signals are within the operational range.
Claims 8 and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for embodiments that sense forces on finger tips and equivalents, it does not reasonably provide enablement for embodiments where the sensor senses other body parts or where the sensor detects position, light, sound, chemical and any other detectable quantity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Where the specification provides a laundry list of alternatives, unless the alternatives are reasonably similar to the preferred embodiment, the specification must enable each and every alternative that is recited.  The specification teaches the sensors on a body part, it fails to teach an embodiment where the sensors merely generates signals.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14, 16-20, and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mit (WO2014/0186546).
	Regarding claim 1, the claimed plurality of sensors to be worn on a body is shown in Figure 1. The claimed processor is shown as item 110.  The signals are generated in response to forces. The system in Mit uses the processor to determine commands based on the sensory inputs. While an operating system is not explicitly recited, it is conventional for sensory input to interface with the operating system of a computer such as a video game to effectuate controls. It would have been obvious to use inputs in a conventional manner for control purposes.  While the reference does not teach a null space for a task being performed, one of ordinary skill in the art prior to the effective filing date of the invention would recognize that input device with sensor may have some sensors that are used to control a task and may include additional sensors for other purposes and commands.  For example, a mouse may have additional buttons to effectuate additional controls.  Sensors which do not relate to the task may be monitored to determine these additional commands.  In such a case, these sensors would be considered to be in the null space of the plurality of signals since the signal from the additional sensor not related to the task can independently generate commands that are considered outside of the null space since the signals do not relate to the task but are still considered a part of the plurality of signals generated. It would have been obvious to include additional sensors to add additional functions while not interfering with the sensors associated with the task.
	Regarding claims 2-3 see figures 1 and 2.
	Regarding claim 4, since the task is controlled by the sensory inputs, it would have been obvious that the operational control would be based on the range of the signals since the signals for performing the task would need to be within the operational range to fully control the task.
	Regarding claim 5, it would have been obvious that a separate sensory signal not needed to perform the task would be in the null space by definition.
	Regarding claim 6, it is conventional for a processor to identify commands based on sensory inputs. The particular analysis is considered an obvious engineering choice based on the task to be performed.
	Regarding claim 7, Mit teaches the control of a limb.
	Regarding claims 8-10, since the apparatus has been shown to be obvious, the method of operating the apparatus in its intended manner would also have been obvious.
	Regarding claims 11-12, since the command is separate from the other sensory inputs, the identification of a non-task input would require the identification of a sensory signal not associated with the task signals.
	Regarding claims 13-14, the particular method of identifying a command from the plurality of sensors is considered an obvious engineering choice based on the task to be performed and the sensors to control the task.
	Regarding claim 16, Mit teaches the control of a robotic limb.  While the control of the limb is not within a null space, since additional controls may be achieved by additional sensors, each sensory operation may be considered within the null space of the other operations. It would have been obvious to uses additional sensors for additional controls where the additional sensors performs commands outside of the operation of the first sensory inputs.  For example, one set of sensory inputs may control one action while a different set would perform a second action.  Each action would be in the null space of the other action.
	Regarding claim 17, Mit teaches the reception of a plurality of signals from a plurality of sensors for performing a task. It would have been obvious that where more than one task is to be performed the sensory signals must be mutually exclusive.  Thus, the command codes would be generated by a second plurality of signals that are different than the first plurality of signals.
	Regarding claims 18-19, since the sensory signals for the different actions must be different, it would have been obvious that the plurality of sensors signals must be in the null space of the other command for the system to distinguish the commands.
	Regarding claim 20, the particular means of identifying a command code is considered an obvious engineering choice based on the desired task.
	Regarding claim 22, Mit teaches generating a plurality of signals corresponding to forces applied by portions of a user’s body. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMillen teaches sensors on fingers to control a wide range of devices.  Elias teaches force sensors on a user’s fingers that provide input to an operating system and may function as a mouse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



June 4, 2022